Citation Nr: 1242016	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Chicago, Illinois, which, in relevant part, denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board notes that the Veteran brought a previous claim for benefits for a back disability under 38 U.S.C.A. § 1151 which was denied in a March 2000 Board decision.  The Veteran's present back disability claim is one for direct service connection, which is under a different statute which was not adjudicated previously.  The Board concludes that, as the benefit sought is different, reopening is not required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand these claims for additional development.  

First, the Veteran reported that he has been on Social Security Administration (SSA) disability benefits for his back and his heart since 1993.  Where VA has notice that a claimant is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The Veteran has come before the Board asking that service connection be granted for diabetes mellitus resulting from alleged exposure to chemical dioxins while he was stationed on the island of Guam.  His May 2010 Form 9 indicates that he believes that herbicides were used on the island from 1955 to the 1960's and that he was exposed to them.  He believes that service connection should be granted on a presumptive basis if his allegations of herbicide exposure in Guam are confirmed.  38 C.F.R. § 3.309(e) (2012).  At the time he filed his claims, diabetes mellitus, type 2 was among those diseases presumptively associated with herbicide exposure.  See id.  During the pendency of the appeal, ischemic heart disease including coronary artery disease was added to the list of diseases presumptively associated with herbicide exposure.  See id.  The Veteran has current diagnoses of both diseases.  

VA has developed specific procedures to determine whether a service member was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in the Republic of South Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that a detailed statement of the service member's claimed herbicide exposure be sent to the Compensation and Pension (C&P)  Service via e-mail and a review be requested of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the US Army and Joint Services Records Research Center (JSRRC) for verification.  Unfortunately, the development efforts required by the VA's Adjudication Procedure Manual have not been accomplished.  The RO did not provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, nor did it request a search of the DoD inventory of herbicide operations in order to determine whether herbicides were present as alleged.  The Board remands so that the development procedure may be followed.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social Security Administration (SSA) records pertinent to the appellant's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  The AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  The AMC must provide a detailed statement of the Veteran's claimed herbicide exposure to the VA Compensation and Pension Service and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  All information obtained from the VA Compensation and Pension Service should be included in the claims folder for review.

3.  Then, the AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


